Citation Nr: 1048239	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a 
stomach/gastrointestinal disorder.

3.  Entitlement to service connection for a skin disorder, to 
include chloracne and a fungal disorder.

4.  Entitlement to service connection for numbness of the hands 
and feet, sensitivity to cold, and tremors of the hands.

5.  Entitlement to special monthly compensation based upon a need 
for aid and attendance.

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision by the RO in St. Louis, 
Missouri.  Personal hearings were held before an RO Decision 
Review Officer in December 2007, and before the undersigned 
Veterans Law Judge in September 2009.

During and after the hearing, the Veteran submitted additional 
evidence to the Board, along with a waiver of initial RO review 
of this evidence.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2010).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  See also 38 
C.F.R. § 3.309(e) (as amended August 31, 2010).  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era. 

In its December 2009 decision, the Board stayed the issue of 
service connection for coronary artery disease, including as due 
to herbicide exposure.  The issues of entitlement to a TDIU 
rating and entitlement to special monthly compensation were 
deferred as they are inextricably intertwined with the stayed 
issue.  As the stay has recently been lifted, the Board may now 
adjudicate these issues.

In its December 2009 decision, the Board also reopened previously 
denied claims for service connection for a 
stomach/gastrointestinal disorder, a skin disorder, a disability 
claimed as numbness of the hands and feet, hand tremors, and 
sensitivity to cold (including as secondary to herbicide 
exposure), and remanded them for additional procedural 
development.  It does not appear that the remand actions have 
been completed (apparently because the claims file was held at 
the Board due to the stayed issues discussed above), and thus 
another remand of these issues is required.  Stegall v. West, 11 
Vet. App. 268 (1998).

The issues of entitlement to service connection for a 
stomach/gastrointestinal disorder, a skin disorder, a disability 
claimed as numbness of the hands and feet, hand tremors, and 
sensitivity to cold (including as secondary to herbicide 
exposure), a TDIU rating, and special monthly compensation due to 
a need for aid and attendance are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  The Veteran has been diagnosed with coronary artery disease, 
which is manifest to a compensable degree.


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred in active duty service.  38 U.S.C.A. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (as amended August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2006.

As to the claim for service connection for coronary artery 
disease, the Board finds that the RO has substantially satisfied 
the duties to notify and assist.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice to 
the Veteran in proceeding with this issue given the fully 
favorable nature of the Board's decision as to this issue.
Analysis

The Veteran contends that he has coronary artery disease, which 
he asserts was incurred in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and cardiovascular-renal 
disease becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Board acknowledges that according to the Veteran's service 
records, he served in the Republic of Vietnam during the Vietnam 
Era, and therefore, his exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain specified diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  The governing regulation, 
38 C.F.R. § 3.309(e), was recently amended to include ischemic 
heart disease as a disease presumptively associated with exposure 
to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (as 
amended August 31, 2010).  

"Ischemic heart disease" includes, but is not limited to, 
acute, subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina.  Id.  Note (3) to this 
section provides that the term ischemic heart disease does not 
include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  Id.

The United States Court of Appeals for the Federal Circuit has 
also held that a Veteran is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records reflect that on enlistment medical 
examination in October 1965, the Veteran's heart and vascular 
system were clinically normal.  A chest X-ray study was negative.  
His blood pressure was 110/62.  It was noted that the Veteran 
reported that he had a history of hypertension.  The examiner 
indicated that this condition had not been found on the current 
examination.  On separation medical examination in October 1967, 
the Veteran's blood pressure was 112/70, and his sitting pulse 
was 60.  A chest X-ray study was within normal limits.  A heart 
disorder was not diagnosed.  Service treatment records are 
entirely negative for a heart disorder.

At a November 1984 VA Agent Orange examination, the Veteran 
complained of multiple disabilities.  He did not complain of a 
heart condition.  After a thorough examination, including an 
examination of the Veteran's heart, a heart disability was not 
diagnosed.  A January 1985 VA outpatient treatment record 
reflects that the Veteran complained of left-sided sharp chest 
pain, non-exertional and lasting  for seconds.  On examination, 
his heart had a regular rhythm and rate, and his lungs were 
clear.

In January 1985, the Veteran filed his original claim for service 
connection for multiple disabilities.  He did not claim service 
connection for a heart disorder.

At an April 1985 VA examination, the Veteran reported multiple 
medical problems, but did not complain of a heart disorder.  A 
heart examination was performed and a heart disorder was not 
diagnosed.  It was noted that the Veteran gave no history of 
palpitations, shortness of breath, or pain over the heart.  A 
chest X-ray study showed a normal cardiovascular silhouette, and 
the diagnostic impression was a healthy chest.

A private medical record from G.D.C., D.O., dated in November 
1994, reflects that the Veteran complained of chest pain and 
chest wall problems after an automobile accident; an 
electrocardiogram was within normal limits.  In January 1995 it 
was noted that the Veteran continued to have chest wall pain, 
which was non-cardiac and apparently related to a chest wall 
contusion.

Private medical records dated from 2005 to 2006 from St. Louis 
Cardiology Center reflect treatment for coronary artery disease.  
In June 2005, he was diagnosed with new onset chest pain, murmur, 
sinus bradycardia, chronic tobacco abuse, possible peripheral 
vascular disease, and forceful palpitations.  It was noted that 
he had a family history of coronary artery disease, and Agent 
Orange exposure.  An October 2005 stress test and perfusion 
imaging showed stress-induced ischemia of the anteroseptal wall, 
consistent with ischemia.  In April 2006, he was diagnosed with 
coronary artery disease, status post a diagnostic catheterization 
in July 2005, which required a coronary angioplasty and stenting.

A January 2006 VA primary care note reflects a diagnosis of 
coronary artery disease.  Subsequent VA medical records reflect 
treatment for coronary artery disease.

In June 2006, the Veteran filed a claim for service connection 
for a heart condition.

A September 2006 private medical record from D.P.V., MD, reflects 
that he performed a cardiological evaluation of the Veteran and 
diagnosed, in pertinent part, suspect sinus node dysfunction with 
chronotropic incompetence, possible Agent Orange exposure with 
possible adverse events, chronic angina pectoris, and known 
coronary artery disease, status post a July 2005 diagnostic 
angiogram that showed severe one-vessel coronary artery disease 
requiring a percutaneous transluminal coronary angioplasty and 
stenting, and episodic recurrent forceful palpitations.  He noted 
that the Veteran had symptoms of tiredness, weakness, and 
dizziness with occasional chest discomfort.

Considering the claim on a direct basis, the Board notes that 
service treatment records are negative for a heart disorder, and 
that post-service medical records reflect that the Veteran has 
been treated for coronary artery disease since 2005.  There is no 
medical opinion of record linking the current coronary artery 
disease with service.  

Considering the claim on a presumptive basis, the Board finds 
that since the Veteran served in the Republic of Vietnam during 
the Vietnam Era, he is presumed to have been exposed to 
herbicides, and that he has been diagnosed with coronary artery 
disease.  The medical evidence shows that this disability is 
manifest to a degree of 10 percent or more.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 4.104, Diagnostic Code 7005.

The Board finds that service connection is warranted for this 
coronary artery disease on a presumptive basis, as ischemic heart 
disease (including coronary artery disease) is now a disease that 
is presumptively associated with certain herbicide agents, 
pursuant to the recent amendment to the governing regulation.  
See 38 C.F.R. § 3.309(e) (as amended August 31, 2010).  


ORDER

Service connection for coronary artery disease is granted on a 
presumptive basis.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for entitlement to service connection for a 
stomach/gastrointestinal disorder, a skin disorder, a disability 
claimed as numbness of the hands and feet, hand tremors, and 
sensitivity to cold (including as secondary to herbicide 
exposure), a TDIU rating, and special monthly compensation due to 
a need for aid and attendance.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In light of the Veteran's in-service treatment for diarrhea and 
an upset stomach in service, and the recent diagnoses of 
gastritis and gastroneuritis, and the Veteran's statements that 
he has had gastrointestinal symptoms since service, the Board 
finds that a VA examination is needed for an opinion as to 
whether any current stomach/gastrointestinal disorder is related 
to the gastrointestinal symptoms experienced in service.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Similarly, the Board finds that a medical 
examination is necessary to determine the etiology of any current 
skin disorders and any current disorder of the hands and feet.

As for the claims for a TDIU rating and for special monthly 
compensation, the potential outcome of the claims for service 
connection could affect the outcome of the issue of whether the 
Veteran's service connected disabilities would meet the 
requirements for these benefits.  See 38 C.F.R. §§ 3.350, 3.352, 
4.16.  Accordingly, the claims for a TDIU rating and for special 
monthly compensation are considered to be inextricably 
intertwined with the service connection claims, and appellate 
consideration of these issues is deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA and private treatment 
records dating since January 2009.

2.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the current 
nature and likely etiology of any current 
stomach/gastrointestinal disorder, skin 
disorder, and a disability claimed as 
numbness of the hands and feet, hand tremors, 
and sensitivity to cold (including as 
secondary to herbicide exposure).

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination(s).  Based on the examination 
and review of the record, to include the 
Veteran's assertion that he has suffered 
these conditions since service, the examiner 
is asked to answer the following questions:

(a) Does the Veteran currently have any 
current stomach/gastrointestinal disorder, 
skin disorder, and/or a disability claimed as 
numbness of the hands and feet, hand tremors, 
and sensitivity to cold?

(b) Does the evidence of record show that it 
is at least as likely as not that any 
current stomach/gastrointestinal disorder, 
skin disorder, and/or a disability claimed as 
numbness of the hands and feet, hand tremors, 
and sensitivity to cold had its onset in 
service?

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report(s).

3.  After ensuring that any additional 
necessary development has been completed, the 
RO/AMC should readjudicate the claims for 
service connection, and the claims for a TDIU 
rating and for special monthly compensation.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement of 
the case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


